Citation Nr: 1818426	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  12-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1975 to August 1975 and in the Army National Guard service from July 1976 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before a Veterans Law Judge (VLJ) at an August 2012 videoconference hearing.  A transcript of this hearing is of record.  In June 2014, the Veteran was notified that the VLJ who held his August 2012 hearing was no longer employed by the Board.  In a June 2014 correspondence, the Veteran requested another hearing before a VLJ.  A January 2015 Travel Board hearing was scheduled.  Subsequently, in a January 2015 correspondence, the Veteran, through his representative, withdrew his request for a hearing.  

In its most recent July 2015 remand, the Board remanded the issue on appeal for additional development.  As discussed below, there has not been substantial compliance with the July 2015 remand instructions, so the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.


In its July 2015 remand, the Board instructed the RO to contact the appropriate service department to obtain copies of the Veteran's service treatment records for his active duty service from May 1975 to August 1975.  An October 2017 correspondence from the VA Records Management Center indicated that no records were located for the Veteran.  However, no formal finding memorandum was prepared, as directed by the Board, if no records could be found.  

In addition, the Board instructed that another VA opinion be obtained to address whether it was more likely than, at least as likely as not, or less likely than not that the Veteran's current rheumatoid arthritis had its onset during active service, or was causally or etiologically due to service, or was aggravated (beyond its natural progression) by his time in the National Guard.  The VA examiner was also asked to consider the Veteran's lay statements that his in-service right leg and ankle injury during active service was related to his rheumatoid arthritis.  In a May 2017 VA opinion, the VA examiner opined that the Veteran's rheumatoid arthritis was less likely than not incurred in or caused by his leg injury during active duty service in 1975.  In making that determination, the VA examiner relied on the finding that the Veteran's private rheumatologist's 2015 note stated that he had been the Veteran's rheumatologist since 1978 to the present and that the Veteran's rheumatoid arthritis started in 1981.  On that basis, the VA examiner concluded that the Veteran's rheumatoid arthritis began years after his 1975 leg injury while on active duty.  No opinion was provided as to whether the Veteran's rheumatoid arthritis was causally related to or aggravated by his National Guard service.  

Based on the above, the Board finds that the July 2015 remand instructions were not substantially complied with, therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, a formal finding memorandum should be prepared documenting the efforts made to locate the Veteran's service treatment records for his period of active duty service from May 1975 to August 1975.  In addition, a supplemental VA opinion should be obtained addressing whether the Veteran's rheumatoid arthritis was causally related to or aggravated by his National Guard service.  

In that regard, the Board observes that a review of the claims file shows that the record does not include verification of any dates of active duty for training for the Veteran's National Guard service from July 1976 to July 1996.  Attempts were made, in compliance with the July 2013 Board remand, to verify those dates, as reflected by correspondence showing that the RO contacted the Adjutant General of New Jersey, the State of New Jersey Department of Military and Veterans Affairs, and the Headquarters of the New Jersey Army and Air National Guard Joint Force.  Each department responded that no records were found pertaining to the Veteran's National Guard service.  It appears no further attempts were made to verify the Veteran's dates of National Guard ACDUTRA service.  However, no formal finding memorandum was prepared documenting its efforts.  On remand, the Board finds that another search should be conducted to verify the Veteran's dates of ACDUTRA service in the National Guard before obtaining the supplemental VA opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Perform the necessary steps and contact the appropriate sources to verify the dates for the Veteran's periods of active duty for training with the Army National Guard of New Jersey from July 1976 to July 1996.  A formal finding memorandum should be prepared if those dates cannot be verified.  

2.  Prepare a formal finding memorandum documenting the efforts made to locate the Veteran's service treatment records for his period of active duty service from May 1975 to August 1975.  

3.  Obtain all of the Veteran's outstanding treatment records for his rheumatoid arthritis that are not currently of record.  

4.  After the above is completed, to the extent possible, obtain a supplemental VA opinion by the May 2017 VA examiner, or if not available, another appropriately qualified examiner, for his rheumatoid arthritis.  Provide the claims file, including a copy of this REMAND, for the examiner to review.

After a review of the claims file, the examiner should respond to the following:  

Is it at least as likely as not that the Veteran's current rheumatoid arthritis was causally related to or aggravated by a period of ACDUTRA in the Army National Guard from July 1976 to July 1996?

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

5.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




